14 A.3d 1136 (2011)
In re Robert P. KAUFMAN, Respondent.
A Member of the Bar of the District of Columbia Court of Appeals (Bar Registration No. 375715).
No. 10-BG-1396.
District of Columbia Court of Appeals.
Submitted March 1, 2011.
Decided March 10, 2011.
Before RUIZ and BLACKBURNE-RIGSBY, Associate Judges, and KING, Senior Judge.
PER CURIAM:
On November 12, 2010, the Board on Professional Responsibility ("Board") found that Robert P. Kaufman, respondent, violated District of Columbia Rules of Professional Conduct 1.1(a), 1.3(a), 1.3(b)(1) & (2), 1.4(a) and 1.16(d), in connection with his intentional neglect of a client's personal injury lawsuit. The Board adopted the recommendation of the ad hoc Hearing Committee that the court publicly censure respondent for his violations, after taking into account the intentional nature of the violation, the harm suffered by the client, respondent's disciplinary history and mitigating circumstances (respondent's mild depressive disorder, acknowledgment of wrongdoing and remorse, cooperation with Bar Counsel and compensation to the injured client). Pursuant to D.C. Bar R. XI, § 9(h)(2), "if no exceptions are filed to the Board's report, the court will enter an order imposing the discipline recommended by the Board upon the expiration of the time permitted for filing exceptions." Neither Bar Counsel nor respondent filed an exception with the Board's recommendation within the time allotted. See D.C. Bar R. XI, § 9(e). Accordingly, it is
ORDERED that Robert P. Kaufman is hereby publicly censured.
So ordered.